DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dengler et al., WO 2016/181291 A1 (cited by Applicant).
	Dengler et al. disclose the claimed invention including a neck (40) having a platen (42, Figure 1), a plurality of merged tuft assemblies (21, Figure 1), each comprising a bristle tuft comprising a plurality of bristle strands (21, Figure 4; paragraph 0033) and having a free end (25) and a proximal end (23), a carrier element constructed of a backing material (50, 91; paragraph 0034; Figure 9; the disclosure does not state how the carrier is constructed from the backing material, however MPEP 2113 recites that “Even though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966)) with an opening therethrough to receive the bristle tuft (paragraph 0047), and a merged proximal end head portion formed by bonding the proximal end of the bristle tuft to at least a portion of a proximal side of the backing material (26, paragraph 0048), and a matrix material (30) at least partially encompassing the platen and the carrier elements of the merged tuft assemblies (paragraph 0050; Figures 1-2). Regarding claim 12, the backing material and bristle tufts are composed of a same or similar material (similar material, both polymers; the backing material is polypropylene polymer, paragraph 0035; bristle strands are a polymer, paragraph 0033). Regarding claim 13, the bonding of the merged proximal end head portion is formed by melting the proximal end of the bristle tuft together with the proximal side of the backing material (paragraph 0048). Regarding claim 14, the plurality of merged tuft assemblies are interconnected in a tuft carrier web or a tuft carrier plate (the carrier element serves as a tuft carrier web, see Figure 9). Regarding claim 15, the matrix material is an elastomeric material (paragraph 0050).
2.	Claim(s) 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juentgen et al., US 2010/0043165.
	Juentgen et al. disclose the claimed invention including a neck having a platen (at 3, Figure 1), a plurality of merged tuft assemblies (5, Figures 1-2), each comprising a bristle tuft comprising a plurality of bristle strands (5, see Figures; paragraph 0031) and having a free end In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966)) with an opening therethrough to receive the bristle tuft (opening of 6 through which bristles 5 extend), and a merged proximal end head portion formed by bonding the proximal end of the bristle tuft to at least a portion of a proximal side of the backing material (7, paragraph 0031), and a matrix material (8) at least partially encompassing the platen and the carrier elements of the merged tuft assemblies (paragraph 0031; Figure 1). Regarding claim 14, the plurality of merged tuft assemblies are interconnected in a tuft carrier web or a tuft carrier plate (the carrier element serves as a tuft carrier web, see Figure 1). Regarding claim 15, the matrix material is an elastomeric material (paragraph 0012).
Allowable Subject Matter
3.	Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches, or suggests the invention of claims 1-10. In particular, neither Dengler et al., WO 2016/181291 A1 nor Juentgen et al., US 2010/0043165 teach the method steps of stamping a plurality of openings into a backing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg